DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 9-12, 14-18, 21-26, 28, 31, 32, 29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication 2003/0163483 to Zingher et al. in view of “RB-1 PIN Pad Token Quick Reference” hereinafter referred to as Cryptocard in further view of U.S. Patent Application Publication 2009/0220075 to Sidhu et al.
As to claim 9, Zingher discloses a system for managing health records, comprising: a computerized interactive interface in communication with a network and adapted to:
receive a first request from a patient or a proxy of the patient to view health records associated with the patient (Zingher [0014], [0042], [0044]);
receive, after receiving the first request, first and second authentication data associated with the patient, at least one of the first and second authentication data being a security code and wherein the other of the first and second authentication data is a first logon ID associated with the patient (Zingher [0014], [0042], [0044] see geographic location and personal information of the individual); and
provide, in response to receiving the first and second authentication data, health records of the patient, at least some of the health records being provided to the system by: the computerized interactive interface providing the health records of the patient without approval of the first request by the one or more health care providers (Zingher [0014], [0042], [0044]).
However, Zingher does not explicitly teach wherein the security code is displayed in a digital display window of a security card, and wherein the security card is adapted to communicate via the network. Cryptocard discloses wherein the security code is displayed in a digital display window of a security card, and wherein the security card is adapted to communicate via the network (Cryptocard page 1 and 4).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a security token card and User ID as in Cryptocard in the system of Zingher to increase data security.
However, Cryptocard and Zingher do not explicitly teach a first authentication data being a security code and a second authentication data being a first logon ID associated with the patient. Sidhu discloses teach a first authentication data being a security code and a second authentication data being a first logon ID associated with the patient (Sidhu “, one-time or session specific passwords, which are preferably used in conjunction with, and in addition to, a conventional username (or user ID) and password to gain access to a secure site” [0018] where the database may provide access to patient records [0031].
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize multiple passwords as in Sidhu with the security systems of Cryptocard and Zingher to increase data security.
As to claim 10, see the discussion of claim 9, additionally, Cryptocard discloses the system wherein the security code is a one-time-use security code stored on the security card, and wherein the security card is configured to receive the one time use security code through a read/write device associated with the user (Cryptocard page 1 and 4).
As to claim 11, see the discussion of claim 9, additionally, Zingher discloses the system wherein the security code is a first one-time-use security code, and wherein the computerized interactive interface is further adapted to:
receive a second request from the patient or the proxy of the patient to view health records associated with the patient, the second request being subsequent to the first request (Zingher [0014], [0042], [0044]);
receive, after receiving the second request, third and fourth authentication data associated with the patient, at least one of the third and fourth authentication data being a second one-time-use security code (Zingher [0014], [0042], [0044]); and
in response to receiving the third and fourth authentication data following the second request, providing health records of the patient (Zingher [0014], [0042], [0044]).
As to claim 12, see the discussion of claim 9, additionally, Zingher discloses the system wherein the computerized interactive interface is further adapted, in response to receiving the first one-time-use security code following the second request, to not provide the health records of the patient (Zingher [0044]).
As to claim 14, see the discussion of claim 13, additionally, Cryptocard discloses the system wherein the security code is a multi-digit number (Cryptocard page 1).
As to claim 15 see the discussion of claim 9, however, Zingher and Cryptocard do not explicitly teach the system wherein the card includes information associated with the patient, the information including one or more of: emergency contact information, allergy information, and medical condition information
The claim language encompasses information associated with the patient, the information including one or more of: emergency contact information, allergy information, and medical condition information printed on the card. The differences are only found in the non-functional information printed on the card. The display this data is not functionally related to the functions of the centralized medical information system, Thus, this descriptive information will not distinguish the claimed invention from the prior art in terms of patentability, see Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 40, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to use different types of printed data as taught by Zingher and Cryptocard because such information does not functionally relate to the information stored and accessed by the accessible portal data security and merely using different medical content and medical service from that in the prior art would have been obvious matter of design choice. See In re Kuhle, 526 F.2d 553, 555, 188 USPQ 7, 9 (CCPA 1975).
As to claim 16, see the discussion of claim 13, additionally, Cryptocard discloses the system wherein the security card comprises a button, wherein the security code is a first one-time-use security code, and wherein pressing of the button generates a second one-time-use security code that is displayed on the security card and is different from the first one-time-use security code (Cryptocard pages 1 and 5).
As to claim 17, see the discussion of claim 13, additionally, Cryptocard discloses the system wherein the security card is wallet sized (Cryptocard page 1).
As to claim 18, see the discussion of claim 9, additionally, Zingher discloses the system wherein the health records are stored on one or more databases in communication with the network (Zingher [0014], [0042], [0044]).
As to claim 21-25, 26, 31, and 32 see the discussion of claim 9, however, Zingher does not explicitly teach the system wherein the computerized interactive interface is further adapted to display one or more media objects, wherein the one or media objects include at least one commercial advertisement, wherein the one or more media objects includes at least one selectable commercial offer wherein the at least one selectable commercial offer is tailored to one or more buying habits of the patient, wherein the security card is associated with a health insurance provider, and wherein the patient pays the health insurance provider for health insurance, wherein the health records provided by the computerized interactive database include one or more of diagnostic images, test results, lab results, and operative reports,  provide a timeline of major medical events associated with the patient, advertisement, wherein the one or more media objects includes at least one selectable.
However these differences are only found in the non-functional information displayed by the system. The display one or more media objects, wherein the one or media objects include at least one commercial advertisement, wherein the one or more media objects includes at least one selectable commercial offer wherein the at least one selectable commercial offer is tailored to one or more buying habits of the patient, wherein the security card is associated with a health insurance provider, and wherein the patient pays the health insurance provider for health insurance, wherein the health records provided by the computerized interactive database include one or more of diagnostic images, test results, lab results, and operative reports,  provide a timeline of major medical events associated with the patient, advertisement, wherein the one or more media objects includes at least one selectable are not functionally related to the functions of the centralized medical information system, Thus, this descriptive information will not distinguish the claimed invention from the prior art in terms of patentability, see Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 40, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to use different types of displayed data in the computer system as taught by Zingher because such information does not functionally relate to the information stored and accessed by the accessible portal data security and merely using different medical content and medical service from that in the prior art would have been obvious matter of design choice. See In re Kuhle, 526 F.2d 553, 555, 188 USPQ 7, 9 (CCPA 1975).
As to claims 28, see the discussion of claim 9, however, Zingher does not explicitly teach wherein one of the first and second authentication data is a first logon ID and utilize this system for multiple users. Cryptocard discloses wherein one of the first and second authentication data is a first logon ID (Cryptocard page 2 see PIN and page 4). 
It would have been obvious to one of ordinary skill in the art the time of the invention to use two factors for authentication as in Cryptocard in the data transfer system of Zingher to increase data security.

As to claim 29, see the discussion of claim 9, additionally, Zingher discloses the system wherein the patient is one of a person (Zingher abstract)
Claims 19-20, 30, and 40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication 2003/0163483 to Zingher et al in view of U.S. Patent 7,661,146 to Karimzadeh et al. in view of “RB-1 PIN Pad Token Quick Reference” hereinafter referred to as Cryptocard. in further view of U.S. Patent Application Publication 2009/0220075 to Sidhu et al.

As to claim 19, see the discussion of claim 18, however, Zingher does not explicitly teach wherein the health records include all records associated with the patient that are generated by all health care providers of the patient. Karimzadeh discloses wherein the health records include all records associated with the patient that are generated by all health care providers of the patient (Karimzadeh column 5 lines 24-35) It would have been obvious to one of ordinary skill in the art at the time of the invention to create a universal patient record as in Karimzadeh in the system of Zingher to improve sharing of medical records so more informed decisions can be made.
As to claim 20, see the discussion of claim 9, however, Zingher does not explicitly teach the system wherein the one or more health care providers include one or more doctors, dentists, or hospitals. Karimzadeh discloses wherein the one or more health care providers include one or more doctors (Karimzadeh column 14 lines 42-67) It would have been obvious to one of ordinary skill in the art at the time of the invention to create a universal patient record as in Karimzadeh in the system of Zingher to improve sharing of medical records so more informed decisions can be made.
As to claim 30, see the discussion of claim 9, however, Zingher does not explicitly teach wherein the health records are provided to the system by at least one or more health care providers associated with the patient and the patient. Karimzadeh discloses wherein the health records are provided to the system by at least one or more health care providers associated with the patient and the patient (Karimzedeh column 14 lines 42-67). It would have been obvious to one of ordinary skill in the art at the time of the invention to create a universal patient record as in Karimzadeh in the system of Zingher to improve sharing of medical records so more informed decisions can be made.
As to claim 40, see the discussion of claim 9, however, Zingher does not explicitly teach wherein the computerized interactive interface is provided on one of a personal digital assistant. Karimzadeh the computerized interactive interface is provided on one of a personal digital assistant (Karimzadeh column 13 lines 4-21). It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention by applicant to utilize a PDA for the well-known benefit of portability.


Claims 33, 35-40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication 2003/0163483 to Zingher et al . in view of “RB-1 PIN Pad Token Quick Reference” hereinafter referred to as Cryptocard in further view of U.S. Patent Application Publication 2009/0220075 to Sidhu et al.in view of U.S. Patent 7,661,146 to Karimzadeh et al. 
As to claim 33, Zingher discloses system for managing health records, comprising: at least one storage device in communication with a network, the at least one storage device adapted to receive and store first and second sets of elements of health records associated with a patient, the first set of elements being provided to the system by the patient or a proxy of the patient; and
a computerized interactive interface in communication with the network and adapted to:
receive the first set of elements from the patient or the proxy of the patient (Zingher [0014], [0042], [0044])
in response to a request from the patient or the proxy of the patient, provide to the patient or the proxy of the patient the first set of elements and the second set of elements (Zingher [0014], [0042], [0044])
However, Zingher does not explicitly teach  
the second set of elements being provided to the system by one or more health care providers associated with the patient and receive the second set of elements from the one or more healthcare providers. Karimzadeh discloses the second set of elements being provided to the system by one or more health care providers associated with the patient and receive the second set of elements from the one or more healthcare providers (Karimzadeh column 14 lines 42-67).
It would have been obvious to one of ordinary skill in the art at the time of the invention to receive elements from healthcare providers and patients as in Karimzadeh in the system of Zingher to improve sharing of medical records so more informed decisions can be made.
However, Zingher and Karimzadeh do not explicitly teach wherein the security code is displayed in a digital display window of a security card, and wherein the security card is adapted to communicate via the network. Cryptocard discloses wherein the security code is displayed in a digital display window of a security card, and wherein the security card is adapted to communicate via the network (Cryptocard page 1 and 4). It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a security token card as in Cryptocard in the system of Zingher and Karimzadeh to increase data security.

As to claim 35, see the discussion of claim 34, additionally, Cryptocard discloses the system wherein the security card comprises a button, wherein the security code is a first one-time-use security code, and wherein pressing of the button generates a second one-time-use security code that is displayed on the security card and is different from the first one-time-use security code (Cryptocard pages 1 and 5).
As to claim 36, see the discussion of claim 34, additionally, Karimzadeh discloses the system wherein the first set of elements are provided to the system by the user after the user or the proxy of the user provides the one-time-use security code to the computerized interactive interface (Karimzadeh column 14 lines 42-67)
As to claim 37, see the discussion of claim 33, additionally, Zingher discloses the system wherein the patient is one of a person (Zingher [0014], [0042], [0044])
As to claim 38, see the discussion of claim 33, additionally, Karimzadeh discloses the system wherein the first set of elements include one or more of test results (Karimzadeh figure 7a)
As to claim 39, see the discussion of claim 33, additionally, Karimzadeh discloses the system wherein the computerized interactive interface is further adapted to, in response to a request from a first of the one or more health care providers, provide to the first of the one or more health care providers the first set of elements and the second set of elements (Karimzadeh figure 11a).

Claims 28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication 2003/0163483 to Zingher et al. in view of “RB-1 PIN Pad Token Quick Reference” hereinafter referred to as Cryptocard. in further view of U.S. Patent Application Publication 2009/0220075 to Sidhu et al.



Response to Arguments
Applicant argues with respect to claim 33 that Zingher does not teach the limitation “adapted to receive first and second authentication data associated with the patient”. The broadest reasonable interpretation of receiving first and second authentication data encompasses a computer parsing the received code to determine an identified data service location and authentication data. The rejection is based upon a combination of elements. In particular, Sidhu teaches a logon ID. In Zingher, the data service checks the access code list to identify the personal information for an individual [0044]. That is, deriving an identifier for the patient is performed by the data service of Zingher rather than relayed as log-in ID as in Sidhu. Without this secondary authentication data entered by the user, Zingher runs the risk of a typographic error in the one-time use code allowing access to an incorrect patient record. The combination therefore results in a more secure system.
Applicant argues that claim 25 was not previously rejected. It was previously addressed on page 5 of the prior rejection. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eliza Lam whose telephone number is (571)270-7052.  The examiner can normally be reached on Monday-Friday 8-4:30PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZA A LAM/Primary Examiner, Art Unit 3686